This is an appeal from an Adams County Common Pleas Court judgment granting a directed verdict in favor of Dayton Power and Light Company ("DPL"), defendant below and appellee herein.
Loren Dean Frost, plaintiff below and appellant herein, raises the following assignment of error for review:
  "THE LOWER COURT ERRED WHEN IT GRANTED THE DAYTON POWER AND LIGHT COMPANY'S MOTION FOR A DIRECTED VERDICT ON LIABILITY AT THE CLOSE OF THE PLAINTIFF'S CASE."
Our review of the record reveals the following facts pertinent to the instant appeal. DPL engaged Enerfab, Inc. ("Enerfab"), an independent contractor, to update an ignitor system located at one of its power plants. When Enerfab had completed installing the new system, Kessinger Services Industries ("KSI"), another independent contractor which DPL employed, began to paint the newly-installed system.
On December 8, 1993, appellant, an employee of KSI, was painting the newly-installed pipes. The pipes were located approximately twelve inches above the floor. As appellant was painting, a one-to two-inch pipe allegedly fell from above and struck appellant.
On December 5, 1995, appellant filed a complaint against DPL and Enerfab. Appellant alleged that Enerfab negligently performed the work DPL hired it to do. Appellant claimed that Enerfab "left old piping hanging in a hazardous manner. Appellant further alleged that DPL failed to provide appellant with a *Page 184 
safe place to work. Appellant averred that DPL failed to warn appellant of hazardous piping left in the area where appellant was working.
On February 7, 1996, DPL filed an answer denying liability and specifically denying that it had knowledge of any hidden dangers associated with appellant's work. On February 16, 1996, Enerfab filed an answer denying liability.
On December 4, 1996, DPL filed a motion for summary judgment. In its motion, DPL claimed that no genuine issue of material fact remained as to whether it owed appellant a duty. DPL noted that R.C. 4101.11 and4101.12 generally require employers to provide an independent contractor with a safe place to work. DPL argued, however, that pursuant to the "inherent danger" exception, it owed appellant no duty, unless appellant demonstrated that DPL "actively participated" in KSI's work. DPL asserted that appellant was fully aware that industrial painting involves inherent dangers. DPL further asserted that it had no knowledge of any abnormal dangers associated with the piping. DPL also argued that appellant could not establish that it actively participated in appellant's work. DPL thus asserted that summary judgment was warranted because appellant could not establish that a genuine issue of material fact remained as to whether DPL breached a duty of care.
On January 31, 1997, appellant filed a memorandum in opposition to DPL's motion for summary judgment. Appellant argued that he was not engaged in inherently dangerous work. Appellant contended that a pipe falling from above the area in which he was working did not constitute a danger inherent in the very nature of his particular task. Thus, appellant asserted, the general principles of R.C. 4101.11 and 4101.12
applied.
On January 31, 1997, appellant filed a motion for partial summary judgment. Appellant claimed that no genuine issue of material fact remained as to whether DPL breached its statutory duty to provide appellant with a safe place to work or as to whether DPL's failure to provide appellant with a safe place to work proximately caused his injuries.
On February 10, 1997, DPL filed its reply to appellant's memorandum in opposition to DPL's motion for summary judgment. DPL argued that in his memorandum in opposition, appellant erroneously assumed that the safe place to work statutes, R.C. 4101.11 and 4101.12, controlled the outcome of the case. DPL reiterated its position that the inherent danger exception applied and relieved it of liability for appellant's injury.
On February 24, 1997, DPL filed a memorandum in opposition to appellant's motion for summary judgment, again reiterating its position that: (1) appellant was engaged in inherently dangerous work; (2) DPL did not actively participate *Page 185 
in appellant's work; and (3) DPL possessed no knowledge of any abnormal dangers associated with appellant's work or the piping.
On September 22, 1997, the trial court overruled DPL's motion for summary judgment and appellant's motion for partial summary judgment.
On June 26, 1998, DPL filed a motion for reconsideration of the trial court's decision overruling its motion for summary judgment. DPL requested the trial court to reconsider its previous decision in light of the Ohio Supreme Court's most recent decision concerning the inherent danger exception, Sopkovich v. Ohio Edison Co. (1998), 81 Ohio St.3d 628,693 N.E.2d 233. On August 31, 1998, the trial court denied DPL's motion.
As trial commenced, the duty that DPL owed to appellant remained undefined. In their respective trial briefs, appellant persisted that he was not engaged in inherently dangerous work at the time of his injury and that the general rules of premises liability defined DPL's duty, while DPL maintained that appellant's work was inherently dangerous and that it owed appellant no duty, in the absence of active participation.
At trial, Mark Least, DPL's project engineer involved with the update of the ignitor system, testified that Enerfab's contract required it to remove the old ignitor system. When appellant's trial counsel presented Least with the pipe that allegedly hit appellant, Least could not state with any certainty whether Enerfab's contract required it to remove the pipe. Least stated that he was uncertain of the pipe's origin. Least further testified that before KSI began painting, Enerfab had completed installing the new ignitor system. Least additionally stated that other than the heat from the nearby boiler, he knew of no hazards in the area where KSI was to paint.
John Knepfle, an engineer with DPL, also was involved with the upgrade to the ignitor system. Knepfle testified that he checked Enerfab's work to make sure that they were following DPL's contract specifications. Consistent with Least's testimony, Knepfle also stated that he would not have expected KSI's painters to encounter any unusual hazards. Knepfle specifically testified that he did not expect a pipe to fall.
Danny Ray Carroll, an Enerfab employee who worked on the ignitor system upgrade at DPL, testified that Enerfab employees removed the "existing ignitor system and replaced it with a new system. Carroll did not provide any insight into whether Enerfab should have removed the pipe that allegedly struck appellant. Appellant's trial counsel asked Carroll if he was worried that something might fall on him while working at the plant, to which Carroll responded: "Well * * * that's why we wear hard hats and safety glasses.* * *Page 186 
Similar to Carroll's testimony, appellant testified that "* * * if you're working in a plant or something * * * you're always told to wear hard hats, you're always told to wear safety glasses * * * "
On September 18, 1998, after the close of appellant's case, DPL moved for a directed verdict, pursuant to Civ.R. 50 (A). DPL based its motion upon essentially the same arguments it previously had presented in its motion for summary judgment. In its motion for a directed verdict, however, DPL placed more emphasis on its argument that appellant had been working at a construction site, a setting which the Ohio Supreme Court, in Bond v. Howard Corp. (1995), 72 Ohio St.3d 332, 650 N.E.2d 416, recognized as an inherently dangerous setting. DPL argued that Enerfab's installation of the new ignitor system constituted "construction" and that the "construction" continued to encompass the painting of the new pipes. DPL's motion further asserted that appellant failed to present sufficient evidence regarding proximate cause.
At the hearing regarding DPL's directed verdict motion, DPL vigorously contested appellant's claim that his work was not inherently dangerous. DPL argued that in determining whether appellant's work involved inherent dangers, the trial court should not consider only the specific act in which appellant was engaged, painting, as appellant asserted. Rather, DPL urged the court also to consider the environment in which appellant performed his task.
To counter DPL's argument, appellant contended that once Enerfab completed its task of installing the new ignitor system, the site no longer constituted a "construction site," and thus, that the site was no longer "inherently dangerous." Appellant further asserted that his injury did not result from a danger inherent in the act of painting itself. Appellant argued that painting simply does not constitute an inherently dangerous task. Thus, appellant contended that the trial court should allow the jury to consider whether DPL breached its duty to provide appellant with a safe place to work.
On September 23, 1998, the trial court granted DPL's motion for a directed verdict. The trial court concluded that appellant's injury occurred in an inherently dangerous place and that appellant's job was inherently dangerous. The trial court noted that DPL's plant "was a required hard hat area, which is customary with inherent dangers, and it was a construction site." Thus, the trial court concluded that DPL could not be liable to appellant, unless appellant demonstrated that DPL "actively participated" in appellant's work. The trial court noted that appellant conceded that DPL did not actively participate.
On September 29, 1998, appellant voluntarily dismissed defendant Enerfab, *Page 187 
Inc. Appellant filed a timely notice of appeal.1
In his sole assignment of error, appellant asserts that the trial court erred by granting appellee's motion for a directed verdict. Specifically, appellant argues that the trial court erroneously interpreted the duty appellee, as the owner of the premises, owed to appellant, an employee of an independent contractor.
Appellant asserts that the trial court incorrectly determined that the "inherent danger" exception absolved appellee of liability. Appellant contends that his work was not inherently dangerous, and therefore, R.C.4101.11 and 4101.12 apply. Appellant argues that his injury did not result from an inherent danger associated with his job. Appellant insists that a falling pipe is not an inherent danger associated with painting in an industrial setting. Because appellant's injury was not caused by a danger inherent in his work, appellant argues, appellee owed him the duty of ordinary care to maintain a safe working environment.
Appellee maintains that the trial court did not err by granting its motion for a directed verdict. Appellee contends that the trial court correctly determined that the inherent danger exception absolved appellee of liability for appellant's injury.
Civ.R. 50 (A) (4) sets forth the standard for granting a directed verdict:
    When a motion for a directed verdict has been properly made, and the trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, finds that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party, the court shall sustain the motion and direct a verdict for the moving party as to that issue.
An appellate court reviews a trial court's decision regarding a motion for a directed verdict as a matter of law. See, e.g., Wells v. DaytonWalther Corp. (Aug. 6, 1996), Scioto App. No. 94 CA 2315, unreported.
"[W]hen a motion for a directed verdict is entered, what is being tested is a question of law; that is, the legal sufficiency of the evidence to take the case to the jury." Ruta v. Breckenridge-Remy Co.
(1982), 69 Ohio St.2d 66, 68, 430 N.E.2d 935, 938. Thus, in ruling upon a motion for a directed verdict, "the court must neither consider the weight of the evidence nor the credibility of the witnesses in disposing of a directed verdict motion." *Page 188 Strother v. Hutchinson (1981), 67 Ohio St.2d 282,284, 423 N.E.2d 467, 469; see, also, Texler v. D.O.Summers Cleaners  Shirt Laundry Co. (1998), 81 Ohio St.3d 677, 679,693 N.E.2d 271, 273; Wagner v. Roche Laboratories (1996), 77 Ohio St.3d 116,119, 671 N.E.2d 252, 255. If substantial, competent evidence exists to support the party against whom the motion is made, upon which evidence reasonable minds might reach different conclusions, the court must deny the motion. See, e.g., Carter v. Cleveland (1998), 83 Ohio St.3d 24, 33,697 N.E.2d 610, 618; Strother, supra; Hawkins v. Ivy (1977),50 Ohio St.2d 114, 115, 4 Ohio Op. 3d 243, 244, 363 N.E.2d 367, 368. The reasonable minds test of Civ.R. 50 (A) (4) requires the court to determine whether any evidence of substantial probative value exists to support the nonmoving party's claims. Texler, 81 Ohio St.3d at 680,693 N.E.2d at 273.
In a negligence action, in order to survive a properly supported Civ.R. 50 (A) motion, a plaintiff must present some evidence of substantial probative value tending to demonstrate all of the following: (1) that the defendant owed the plaintiff a duty of care; (2) that the defendant breached the duty of care; and (3) that as a direct and proximate result of the defendant's breach, the plaintiff suffered injury. See Id.,81 Ohio St.3d at 680, 693 N.E.2d at 274; Jeffers v. Olexo (1989),43 Ohio St.3d 140, 142, 539 N.E.2d 614, 616; Menifee v. Ohio WeldingProducts, Inc. (1984), 15 Ohio St.3d 75, 472 N.E.2d 707.
Whether a defendant owed a plaintiff a duty is a fundamental aspect of establishing actionable negligence. Jeffers, supra. As the Jeffers court stated:
  "`* * * If there is no duty, then no legal liability can arise on account of negligence. Where there is no obligation of care or caution, there can be no actionable negligence.' (Footnotes omitted.) 70 Ohio Jurisprudence 3d (1986) 53-54, Negligence, Section 13. Only when one fails to discharge an existing duty can there be liability for negligence."
Id., 43 Ohio St.3d at 142, 539 N.E.2d at 616; see, also, Strother, supra.
Whether a duty exists on the part of a particular defendant is a question of law for the court to decide.2 See Mussivand v. David
(1989), 45 Ohio St.3d 314, 318, 544 N.E.2d 265, 270; Whelling  LakeErie RR. Co. v. Harvey (1907), 77 Ohio St. 235, *Page 189 
240, 83 N.E. 66, 68; Blanton v. Pine Creek Farms
(1995), 100 Ohio App.3d 677, 685, 654 N.E.2d 1027,1032-33, discretionary appeal disallowed (1995), 72 Ohio St.3d 1529,649 N.E.2d 839. We further note that "simply because resolution of a question of law involves a consideration of the evidence does not mean that the question of law is converted into a question of fact or that a factual issue is raised." Ruta, 69 Ohio St.2d at 68,430 N.E.2d at 937. As stated in O'Day v. Webb (1972), 29 Ohio St.2d 215, 219,280 N.E.2d 896, 899:
  [A] review of the evidence is more often than not vital to the resolution of a question of law. But the fact that a question of law involves a consideration of the facts or the evidence does not turn it into a question of fact."
In the case at bar, the ultimate dispute concerns the duty appellee owed to appellant. Appellee argues, and the trial court agreed, that because appellant was engaged in inherently dangerous work, appellee owed appellant no duty, in the absence of active participation. Appellant, on the other hand, asserts that his work was not inherently dangerous and that appellee, therefore, owed him a duty of care pursuant to the safe place to work statutes, R.C. 4101.11 and 4101.12.3
R.C. 4101.11 and 4101.12 set forth the general rule regarding the duty that an employer of an independent contractor owes to the employees of an independent contractor.4 R.C. 4101.11 and 4101.12 require employers to provide employees and frequenters5 with a safe place to work. R.C. 4101.11 provides: *Page 190 
    Every employer shall furnish employment which is safe for the employees engaged therein, shall furnish a place of employment which shall be safe for the employees therein and for frequenters thereof, shall furnish and use safety devices and safeguards, shall adopt and use methods and processes, follow and obey orders, and prescribe hours of labor reasonably adequate to render such employment and places of employment safe, and shall do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees and frequenters.
R.C. 4101.12 provides:
    No employer shall require, permit, or suffer any employee to go or be in any employment or place of employment which is not safe, and no such employer shall fail to furnish, provide, and use safety devices and safeguards, or fail to obey and follow orders or to adopt and use methods and processes reasonably adequate to render such employment and place of employment safe. No employer shall fail to do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees or frequenters. No such employer or other person shall construct, occupy, or maintain any place of employment that is not safe.
The duties set forth in R.C. 4101.11 and 4101.12 are "no more than a codification of the common-law duty owed by an owner or occupier of premises to invitees, requiring that the premises be kept in a reasonably safe condition, and that warning be given of dangers of which he has knowledge." Eicher, 32 Ohio St.3d at 249, 512 N.E.2d at 1167; see, also, Wellman v. East Ohio Gas Co. (1953), 160 Ohio St. 103, 113 N.E.2d 629, paragraph one of the syllabus.
The duties set forth in R.C. 4101.11 and 4101.12 generally do not apply, however, when the independent contractor engages in inherently dangerous work. In Wellman, the court explained the inherent danger" exception as follows:
    "1. Where an independent contractor undertakes to do work for another in the very doing of which there are elements of real or potential danger and one of such contractor's employees is injured as an incident to the performance of the work, no liability for such injury ordinarily attaches to the one who engaged the services of the independent contractor.
    2. One who engages an independent contractor to do work for him ordinarily owes no duty of protection to the employees of such contractor, in connection with the execution of the work, who proceeds therewith knowing and appreciating that there is a condition of danger surrounding its performance." *Page 191
Id., at paragraphs one and two of the syllabus; see, e.g., Sopkovich v.Ohio Edison Co. (1998), 81 Ohio St.3d 628, 636-37, 693 N.E.2d 233, 239. Thus, the duty of care as set forth in R.C. 4101.11 and 4101.12 does not apply "to hazards which are inherently and necessarily present because of the nature of the work performed * * *." Eicher, 32 Ohio St.3d at 249,512 N.E.2d at 1167; see, e.g., Schwarz v. General Elec. Realty Corp.
(1955), 163 Ohio St. 354, 126 N.E.2d 906.
Furthermore, for the "inherent danger" rule of non-liability to apply, the independent contractor must know or appreciate that a degree of danger "surrounds" the performance of the task for which he was hired. See Wellman, at paragraph two of the syllabus; see, also, Sopkovich81 Ohio St.3d at 643, 693 N.E.2d at 244 (stating that plaintiff was aware that painting a partially de-energized substation is an inherently dangerous activity); Bond, 72 Ohio St.3d at 336, 650 N.E.2d at 420
(stating that plaintiff was aware of dangers lurking within construction site). As the Wellman court explained, liability may attach when:
  [A]n independent contractor and his employees enter
upon the premises of the owner or occupier thereof, at his invitation, to perform work for him, unaware and uninformed as to a dangerous condition on the premises created by the owner or of which he had knowledge. In such circumstances, an employee of the independent contractor, who suffers injury by reason of the dangerous condition may recover damages from the owner for such injury, on the ground that the owner is chargeable with actionable negligence in failing to remove the dangerous condition or to give notice or warning of its existence."
Id., 160 Ohio St. at 107, 113 N.E.2d at 632 (emphasis added); see, also,Schwarz, 163 Ohio St. at 360, 126 N.E.2d at 910 (stating that inherent danger exception inapplicable when "the independent contractor and his employees enter upon the premises of the contractor's employer as his invitees, unaware and uninformed of hidden dangers on the premises which had been created by the employer or of which he had full knowledge"). Thus, when either the independent contractor or his employee6 is aware that real or potential dangers surround the performance of the task for which the independent contractor was hired, generally, no liability will attach to the owner or occupier of the premises.
Being "aware" of the danger(s) surrounding the performance of the task, as used above, does not require the independent contractor or its employee to have actual knowledge of the danger(s). Rather, constructive notice of the danger will suffice. See Eicher, 32 Ohio St.3d at 249,512 N.E.2d at 1167 (stating that one *Page 192 
who engages independent contractor may be liable for injury caused by abnormal danger "`only if the principal employer has, and the servant has not, actual or constructive notice of the existence of such condition.' Davis v. Charles Shutrump  Sons Co.
(1942), 140 Ohio St. 89, 42 N.E.2d 663, paragraph one of the syllabus"); ;7 see, also, Betzner v. Navistar Internatl. Transp. Corp. (1991),77 Ohio App.3d 611, 614, 603 N.E.2d 256, 259 (finding that although plaintiff may not have possessed actual knowledge of specific type of injury, plaintiff should have known that such injury was likely); Mincyv. Universal Constructors, Inc. (Mar. 26, 1997), Lorain App. No. 96 CA 6464, unreported, discretionary appeal not allowed (1997),79 Ohio St.3d 1460, 681 N.E.2d 442 (stating that "[a] subcontractor' s employee has notice of a dangerous condition if either he or his employer had knowledge of that condition"); Pifher v. Ford Motor Co.,Inc. (Aug. 10, 1994), Lorain App. No. 93 CA 5581, unreported, discretionary appeal not allowed (1995), 71 Ohio St.3d 1447, 644 N.E.2d 409.
The rule of non-liability will not apply, however, when the owner or occupier of the premises actively participates" in the independent contractor's work. See, e.g., Hirschbach v. Cincinnati Gas  Electric
(1983), 6 Ohio St.3d 206, 452 N.E.2d 326, syllabus. "`[A]ctively participated' means that the [one engaging the independent contractor] directed the activity which resulted in the injury and/or gave or denied permission for the critical acts that led to the employee's injury, rather than merely exercising a general supervisory role over the project. * * *)" Bond, 72 Ohio St.3d 332, 650 N.E.2d 416, syllabus; see,e.g., Sopkovich, 81 Ohio St.3d at 640, 693 N.E.2d at 242 (stating that merely exercising a general supervisory role over the project is insufficient to constitute active participation) Cafferkey v. TurnerConstruction Co. (1986), 21 Ohio St.3d 110, 112-13, 488 N.E.2d 189, 192
(stating that ""actual participation" includes giving or denying permission for the critical acts that lead to the injury, and excludes a mere concern for safety); Hirschbach, 6 Ohio St.3d at 208,452 N.E.2d at 329 (explaining that "actual participation" includes "retaining sole control over the safety features necessary to eliminate the hazard").8
In the case at bar, the extent of appellee's duty depends upon whether appellant's task constituted "inherently dangerous" work. If we agree with the *Page 193 
trial court's conclusion that appellant was engaged in inherently dangerous work, then we are bound to conclude that appellee owed appellant no duty in the absence of active participation. See, generally, Sopkovich; Cafferkey. If, however, we conclude that appellant's work did not involve elements of real or potential danger, then the common law duties applicable to owners or occupiers of land applies. See, generally, Hirschbach; Eicher. In resolving the foregoing question, the crucial issue obviously is whether appellant was engaged in inherently dangerous work.
Appellant argues that his work did not constitute inherently dangerous work because the instrument causing his injury, the pipe, was completely outside the scope of his specific work activities. Appellant further contends that because the pipe was a "` hazard[1 which could [have] be[en] eliminated by the exercise of ordinary care by'" DPL, the danger that the pipe posed did not constitute an inherent danger. SeeHirschbach, 6 Ohio St.3d at 208, 452 N.E.2d at 329 n. 2 (quoting Parsonsv. Blount Bros. Constr. Co. (C.A.6, 1960), 281 F.2d 414, 417). Additionally, appellant disputes appellee's assertion that appellant performed his work at a construction site.
Appellee, on the other hand, contends that appellant's work involved elements of real or potential danger primarily because appellant was working at a construction site, a site which the Ohio Supreme Court specifically recognized as containing inherent dangers. Alternatively, appellee asserts that similar to a construction site, an industrial setting where hard hats are required presents endless possibilities of inherent dangers. Furthermore, appellee disagrees with appellant's argument that in considering whether work involves inherent dangers, courts should examine only the specific task in which the injured independent contractor's employee was engaged. Instead, appellee posits that courts also must consider the environment in which the work was performed.
We find our consideration of the issue difficult because an "inherent danger," for purposes of the Wellman line of cases, has not been defined with any degree of clarity. Work has been defined as "inherently dangerous" when hazards are inherent and necessarily present because of the nature of the work performed. Schwarz, supra, paragraph one of the syllabus. Additionally, "inherently dangerous" work includes tasks which, because of their nature, "contain elements of real or potential danger. " Wellman.
In Bohme, Inc. v. Sprint International Communications Corp. (1996),115 Ohio App.3d 723, 686 N.E.2d 300, discretionary appeal not allowed (1997), 78 Ohio St.3d 1442, 676 N.E.2d 1187,9 the court expanded upon what constitutes an *Page 194 
"inherently dangerous" task by explaining that "inherently dangerous" work involves "`work which, although not highly dangerous, involves a risk recognizable in advance that danger inherent in the work itself, or in the ordinary or prescribed way of doing it, may cause harm to others.'" Id., 115 Ohio App.3d at 736,686 N.E.2d at 309 (quoting Restatement of the Law 2d, Torts, (1965), Section 427, Comment c). The Bohme court continued: "Thus, an inherently dangerous activity need not be extremely or even highly dangerous * * *. Id.,115 Ohio App.3d at 736, 686 N.E.2d t 309 (citation omitted)
Because the foregoing explanations regarding inherent dangers offer little practical guidance in determining whether dangers inhere in a particular task, the decision generally has been made on a case-by-case basis. See Sopkovich, 81 Ohio St.3d at 643, 693 N.E.2d at 244 (painting a partially de-energized substation is an inherently dangerous activity); Bond, 72 Ohio St.3d at 336, 650 N.E.2d at 420 (setting forth a bright-line rule that "[a] construction site is inherently a dangerous setting") Best v. Energized Substation Service, Inc. (1993),88 Ohio App.3d 109, 114, 623 N.E.2d 158, 161, jurisdictional motion overruled (1993), 67 Ohio St.3d 1488, 621 N.E.2d 410 . . . (stating that working around electrical fields involves inherent dangers); Hesselbachv. Toledo Museum of Art (1995), 72 Ohio Misc.2d 33, 655 N.E.2d 831
(stating that hanging wall fabric, which requires independent contractor employee to use scaffolding, involves inherent dangers); Mincy, supra
(finding that shower stall doors falling on independent contractor's employee due to "uneven load" is an inherent danger in removing materials from a truck); Miller v. Proctor  Gamble Mfg. Co. (Dec. 20, 1989), Allen App. No. 1-88-36, unreported, jurisdictional motion overruled (1990), 50 Ohio St.3d 712, 553 N.E.2d 1367 (finding that soap spilling on floor is an inherent danger of task involving cleaning soap from products on production line); Connors v. Bronwrigg (Oct. 1, 1998), Cuyahoga App. No. 73465, unreported (stating that inspection of abandoned home with no electricity involves inherent dangers); Castle v.Columbus Roof Trusses, Inc. (Dec. 12, 1995), Franklin App. No. 95APE06-822, unreported, discretionary appeal not allowed (1996),75 Ohio St.3d 1497, 664 N.E.2d 1294 (stating that installing pre-assembled roof trusses is inherently dangerous work); Moore v.McClain (Aug. 31, 1992), Warren App. No. 91-11-088, unreported, jurisdictional motion overruled (1993), 65 Ohio St.3d 1498, 605 N.E.2d 952
(stating that removal of tree infested with termites and carpenter ants involves elements of danger, even though plaintiff complained of being unaware of extent of rot in tree; plaintiff claimed that had he known how rotten tree was, he would have taken additional precautions)
As the foregoing cases illustrate, whether one is engaged in inherently dangerous work ordinarily is not a difficult question. In the majority of cases discussing *Page 195 
inherently dangerous work, common sense dictates that the work is inherently dangerous. See Komenovich v. AK Steel Corp.
(Jan. 25, 1999), Butler App. No. CA98-08-172, unreported (suggesting that inherent danger is one that is open and obvious). One could not question that a construction site, for example, contains many perils and pitfalls and, thus, that working at a construction site is inherently dangerous. See, e.g., Bond, 72 Ohio St.3d at 336,650 N.E.2d at 420. Moreover, painting a partially de-energized electrical station, because of the obvious risk of electrocution, is inherently dangerous work. See Sopkovich, 81 Ohio St.3d at 643, 693 N.E.2d at 244. Additionally, working around powerful electrical lines obviously involves dangers that are necessarily present. See Best,88 Ohio App.3d at 114, 623 N.E.2d at 161. In the case at bar, we would no doubt conclude that appellant had suffered injury as a result of dangers inherent in his task if appellant had been electrocuted or had suffered injury from the boiler next to which he was painting. The facts in the case at bar, however, are not that simplistic.
At the outset, we are not prepared to conclude that appellant was working at a construction site at the time of his injury. The parties do not dispute that Enerfab had completed installing the new system, and that appellant was present to paint the newly-installed pipes. No "construction," in the ordinary sense, was occurring.10 Consequently, we continue to examine the following cases to determine whether a danger inherent in appellant's task caused appellant's injury.
In Bond, the plaintiff, an independent contractor's employee, was constructing a wall at a construction site. The materials the plaintiff needed to perform his task were located near an unguarded opening on the second floor of the site. As the plaintiff was gathering some materials, he fell through the unguarded opening and sustained severe injuries. The court applied the inherent danger exception, although one could argue that falling through an unguarded opening is not an inherent danger of constructing a wall. The Bond decision implies that in determining whether a task involves inherent dangers, the court should not construe "inherent dangers" narrowly. Rather, the court should examine the circumstances surrounding the work activities as well as the work itself to determine whether the performance of a task contains elements of real or potential danger. The Bond court concluded that the environment in which the plaintiff had been working was inherently dangerous: *Page 196 
    "A construction site is inherently a dangerous setting. See Whitelock v. Gilbane Bldg. Co. (1993),  66 Ohio St.3d 594, 600, 613 N.E.2d 1032, 1036 (Pfeifer, J., dissenting). [Plaintiff] was aware that the materials for the construction of the wall had been placed near the opening by a Valentine employee and that a railing had not been placed in front of the opening."
Bond, 72 Ohio St.3d at 336, 650 N.E.2d at 420; see, also, Michaels,72 Ohio St.3d at 478 n. 4, 650 N.E.2d at 1355.
In Adkins v. Armco Steel Co. (Apr. 15, 1996), Butler App. Nos. CA A95-07-119, CA95-08-132, CA95-08-142, unreported, the plaintiff was an employee of the subcontractor. The plaintiff's duties included dismantling a large "pusher furnace" located inside Armco Steel. While working inside Armco's furnace, "something" struck plaintiff in the back and knocked him to the floor. Although the object that caused the plaintiff's injury was not directly associated with the plaintiff's particular task, the court of appeals nonetheless found that the plaintiff's work constituted inherently dangerous work. Thus, the court concluded that no liability could attach to Armco.
In Hedrick v. Ohio Power Co. (July 13, 1992), Stark App. No. CA-8908, unreported, the plaintiff was employed by Babcock  Wilson, an independent contractor, as a welder at an Ohio Power plant. The plaintiff's duties included replacing five cyclones and the furnace floor tubes on boiler units. The boilers were suspended approximately thirty feet from the ground floor. The independent contractor's employees worked from scaffolds suspended near the boilers and from catwalks positioned around the base of the boilers. As the plaintiff attempted to hand a co-employee a pry bar, the plaintiff stepped onto one of the catwalk's handrails. As the plaintiff stood on the handrail, a weld gave way and the plaintiff fell. The trial court granted Ohio Power's motion for summary judgment.
On appeal, the court affirmed the trial court's decision, concluding that the plaintiff had been engaged in inherently dangerous work. The court noted that Ohio Power did not possess actual or constructive knowledge of any defective condition associated with the handrail.
Similar to appellant in the case at bar, the Hedrick plaintiff sought to establish that his injury was not caused by a danger inherent in his particular task. The plaintiff argued that a loose weld on the handrail was not a danger he perceived as inhering in his task. The court, however, rejected the plaintiff's argument, stating:
  "Appellant attempts to distinguish Wellman and its progeny on the basis that appellant was injured not in the course of welding but rather as a result of simply being on the defendant's property in an area where he was supposed to be and not being forewarned of the dangerous condition of the railing. We agree with *Page 197 
appellee that appellant's attempt to distinguish  Wellman from the instant situation is flawed and untenable. Appellant's conduct at the time of his fall was `part and parcel' of the work being performed by [the independent contractor] on the subject broiler."
In Pelfrey v. Union Oil Co. of California (Sept. 23, 1988), Wood App. No. WD-87-74, unreported, the court rejected a similar argument to the one raised in Hedrick. In Pelfrey, the plaintiff suffered injury when he fell at the truck stop where he had been delivering fuel. The plaintiff alleged that oil and water had accumulated, rendering the area slippery. The court found no violation of the safe place to work statutes.
While recognizing that the plaintiff asserted that delivering fuel is not an inherently dangerous task, the court stated:
  "We agree that delivering fuel may not be dangerous in itself [;] however, there is no reason to construe [the  Wellman] line of cases so narrowly. Eicher, supra,
merely lessens the burden of duty placed upon employers and landowners, who, by necessity, routinely have frequenters on their property. * * * [I] t is `common knowledge' that fuel deliveries result in regular oil spillage on the island."
In Ruprich v. Cincinnati Gas  Elec. Co. (Nov. 24, 1986), Butler App. No. CA86-02-009, unreported, the court concluded that the danger causing the plaintiff's injury fell outside the dangers necessarily present because of the nature of the work to be performed. In Ruprich, Champion engaged Ruprich as an independent contractor to insulate pipes at Champion's place of business. When Ruprich stepped away from his work area to clean his metal tape measure, the tape measure contacted a charged electrical line located ten feet outside the nearby window. The court refused Champion's request to apply the inherent danger exception because:
  "[T] he electric line Ruprich's tape measure came into contact with was ten feet outside the building where Ruprich was working, and it was not connected, directly or indirectly, with the task for which Ruprich's presence on Champion's premises was necessary. Indeed, the electric line Ruprich's tape measure touched was not even a part of the premises where he was working. Because Ruprich was hired to insulate boilers, tanks, and pipes, it was outside the contemplation of his job duties as an insulator that he would have contact with such electric lines, particularly those completely outside the premises in which he was installing insulation."
Thus, having concluded that a danger inherent in Ruprich's work did not cause his injury, the court applied general principles of premises liability. The court nevertheless found that Champion owed Ruprich no duty, because the act causing Ruprich's was completely unforeseeable. See, also, Wheeler v. GTE North, Inc. (June 22, 1995), Jackson App. No. 94 CA 744, unreported, discretionary appeal not allowed (1995),74 Ohio St.3d 1447, 656 N.E.2d 347 *Page 198 
(finding that the complete collapse of a utility pole is not an inherent danger of climbing the pole; rather, inherent dangers include electrocution or falling off); Emch v. USAir, Inc.
(Mar. 22, 1991), Lucas App. No. L-89-167, unreported, motion to certify overruled (1991), 61 Ohio St.3d 1421, 574 N.E.2d 1092 (finding that falling from wobbly stairs which independent contractor employee must use to enter aircraft to perform task does not constitute a danger inherent in the particular task)
From the foregoing rules and cases, we derive the following principles. First, a danger is an inherent danger if it is necessarily present because of the nature of the work to be performed. See, e.g., Michaels.
Second, for the danger to be considered inherent in the work itself, the independent contractor or his employee must recognize or should recognize the risk involved in the work. See, e.g., Sopkovich; Bond;Wellman. Cf. Ruprich (stating that the danger was not inherent because it fell "outside the contemplation of his job duties"). In determining whether the danger is inherent in the work itself, one should examine not only the specific task, but also the environment in which the task is performed. See, e.g., Sopkovich (not limiting inquiry to specific task, painting; rather, expanding inquiry to consider environment, an electrical substation); Bond (holding environment, construction site, inherently dangerous); Koch v. Lind (1997), 121 Ohio App.3d 43, 57,698 N.E.2d 1035, 1044 (implying that delivering materials in a high-crime area (an environment) is an inherently dangerous activity to which general rule of non-liability applies); Abbott v. JarrettReclamation Services, Inc. (Mar. 15, 1999), Belmont App. No. 96-CA-36, unreported (stating that "working in or near a deep trench on a construction site" involves inherent dangers); Komenovich v. AK SteelCorp. (Jan. 25, 1999), Butler App. No. CA98-08-172, unreported (finding that working above moving machinery is an inherently dangerous task). The Wellman rule of non-liability is inapplicable if the independent contractor or his employee do not know of or appreciate the danger, but only if the owner or occupier is in a position of superior knowledge,i.e., only if the owner or occupier possesses actual or constructive knowledge of the danger. See Eicher.
Stated differently, the performance of a task is inherently dangerous when the independent contractor recognizes or should recognize that a degree of danger surrounds the performance of the task for which he was engaged. In answering the foregoing question, courts should not limit the inquiry to the specific task being performed. Rather, courts also should consider the environment in which the task is performed. The owner or occupier of the premises will not be liable for an injury resulting from a danger inherent in a task when the injury was reasonably foreseeable to the independent contractor; i.e. the independent *Page 199 
contractor knows or appreciates that degree of danger that "surrounds" the task's performance. Wellman, supra, paragraph two of the syllabus.
Applying the foregoing principles to the case at bar, we believe that appellant's task, painting in a commercial, industrial setting where hard hats are required, involved inherent dangers of which appellant knew or should have known. The requirement that persons present in the plant wear hard hats should put an independent contractor who enters the premises on notice that objects, including pipes and other matter, have the potential to fall. Overhead pipes were everywhere in this facility. No hidden dangers were involved in this case. While we agree with appellant that painting generally is not, in and of itself, dangerous, we believe that an independent contractor engaged to paint in an industrial environment should recognize that real or potential dangers exist. The independent contractor's employee's injury in the instant case cannot be deemed to be beyond the realm of foreseeable risks given this industrial workplace environment. As the court recognized inSchwarz, 163 Ohio St. at 359, 126 N.E.2d at 910: "Any large industrial plant must necessarily have within its confines many potential hazards which can not be wholly eliminated and whose presence can not always be subject to notice. * * * "
Our holding does not, as appellant suggests, imply that the owner of an industrial plant can never be liable for an injury that an independent contractor's employee may suffer upon its premises. The owner of the premises maybe liable when the event causing the injury was unforeseeable to the independent contractor or his employee and when the premises owner was in a position of superior knowledge. For example, if the premises owner allowed an independent contractor's employee to use one of the owner's ladders which the owner clearly knew or should have known was defective, when the independent contractor lacked either actual or constructive knowledge of the defective nature of the ladder, we do not believe that our holding would bar an independent contractor's employee from maintaining a claim against the owner of the premises."11
Appellant nonetheless relies upon a footnote in Hirschbach to support his argument that his injury was not caused by a danger inherent in his work. Appellant asserts that inherent dangers do not include "`hazards which could be eliminated by the exercise of ordinary care by those in custody and control of the premises.'" Hirschbach, 6 Ohio St.3d at 208,452 N.E.2d at 329 *Page 200 
n. 2 (quoting Parsons v. Blount Bros. Construction Co.
(C.A.6, 1960), 281 F.2d 414, 417). Thus, appellant asserts, because appellee, by the exercise of reasonable care, could have eliminated the hazard the loose pipe posed, the pipe did not constitute an inherent danger associated with his work.
We do not believe, however, that the Hirschbach court intended itsParsons quotation to constitute a definitive statement as to what constitutes an inherent danger. Rather, looking to the context in which the court used the quotation leads us to conclude that the court simply used the language to elaborate upon its holding that one who engages an independent contractor has no liability for injury to one of the independent contractor's employees, unless the one engaging the independent contractor "actually participates" and, as a result of the actual participation, fails to eliminate a hazard which he could have eliminated in the exercise of ordinary care.12 See Snow v. Freed
(May 16, 1990), Hamilton App. No. C-890064, unreported, at n. 2, jurisdictional motion overruled (1990), 55 Ohio St.3d 703, 562 N.E.2d 894
("As the court's opinion in Parsons indicates, the question of whether a danger is an "inherent" hazard depends in large part upon whether the owner of the premises has retained control of the premises, and whether the owner or the contractor is responsible for the elimination of or protection against the danger. In this sense, the question becomes one of whether the owner has "actively participated" in the activity.")
Moreover, we note that the law is stated in the syllabus, not the opinion. See S.Ct.R.Rep.Op. 1 (B) ("The syllabus of a Supreme Court opinion states the controlling point or points of law decided in and necessarily arising from the facts of the specific case before the Court for adjudication."); World Diamond. Inc. v. Hyatt (1997),121 Ohio App.3d 297, 306, 699 N.E.2d 980, 985-86; State v. Walker (June 28, 1999), Ross App. No. 98 CA 2438 (Harsha, J., dissenting). A plain reading of the Hirschbach syllabus demonstrates that the owner first must "actually participate," prior to examining whether the owner failed to eliminate a hazard which could have been eliminated. *Page 201 
Appellant also seeks to defeat the inherent danger exception by claiming that appellee possessed superior knowledge of the dangerous condition of the pipes. Appellant argues that appellee possessed superior knowledge because appellee created the dangerous condition. We find no merit to appellant's argument. No evidence exists that appellee possessed any knowledge of the condition of the pipes. To impute knowledge to appellee would be tantamount to making appellee an insurer of the premises. See, generally, Pashcal v. Rite Aid Pharmacy, Inc.
(1985), 18 Ohio St.3d 203, 203, 480 N.E.2d 474, 475 (stating that a premises owner is not an insurer of his premises).
Having concluded that appellant's work contained inherent dangers and that appellant's injury resulted from a danger inherent in his work, appellant's claim against appellee must fail unless appellant demonstrates that appellee actively participated in KSI's (appellant's employer) work. We note, however, that appellant, by admitting at the hearing regarding appellee's directed verdict motion that he need not demonstrate active participation and by presenting no evidence regarding active participation at the hearing or during trial, effectively waived the issue. See, e.g., Gallagher v. Cleveland Browns Football Co. (1996),74 Ohio St.3d 427, 436-37, 659 N.E.2d 1232, 1240; Shover v. Cordis Corp.
(1991), 61 Ohio St.3d 213, 220, 574 N.E.2d 457, 462; Conley v. Norfolk Western Ry. Co. (June 7, 1999). Scioto App. No. 98 CA 2611, unreported.
Assuming, arguendo, appellant had not waived the issue, we find no evidence in the record that appellee actively participated in KSI's work. As stated above, "`actively participated' means that the [one engaging the independent contractor] directed the activity which resulted in the injury and/or gave or denied permission for the critical acts that led to the employee's injury, rather than merely exercising a general supervisory role over the project. * * * ." Bond, 72 Ohio St.3d 332,650 N.E.2d 416, syllabus.
In Sopkovich, 81 Ohio St.3d at 643, 693 N.E.2d at 243, the court further explained "active participation" as follows:
  [A]ctive participation giving rise to a duty of care may be found to exist where a property owner either directs or exercises control over the work activities of the independent contractor's employees, or where the owner retains or exercises control over a critical variable in the workplace."
"Active participation" does not include mere supervision of an independent contractor's work or exhibiting a general concern for safety. See, e.g., Cafferkey, syllabus; Bond.
In the case at bar, the evidence demonstrates that appellee did not actively participate in appellant's employer's work. Appellee merely supervised the work activities and ensured that the work was performed according to its specifications. *Page 202 
No evidence exists that appellee directed or exercised control over appellant's work activities or that appellee retained exclusive control over a critical variable in the workplace. We find no merit to appellant's argument that appellee actively participated by informing KSI of the areas to paint. We also find no merit to appellant's argument that appellee, by virtue of its ownership of the pipe, retained exclusive control over a critical variable in the work environment.
Appellant concludes his argument regarding active participation by asserting that the Ohio Supreme Court, by remanding Cefaratti v. MasonStructural Steel Co., Inc. (1998), 82 Ohio St.3d 121, 694 N.E.2d 915, intended to narrow Sopkovich's interpretation. We find no merit to appellant's argument. In Burnep v. Labmark, Inc. (June 17, 1999), Franklin App. No. 98 AP-962, unreported, the appellants similarly argued that Cefaratti somehow modified Sopkovich. The Burnep court disagreed, noting:
    "* * * Cefaratti is a cryptic one-sentence decision and gives very little guidance as to how Sopkovich
might be applied. There is no mention in Cefaratti of overruling Bond, or the long line of cases, which preceded Bond. In short, Cefaratti, in the absence of any development of the facts or application of law, is of very limited precedential value in the face of the long, well articulated line of contrary cases to which appellee can cite. We therefore conclude that neither Sopkovich nor Cefaratti give us grounds for disregarding the clear law set forth in Bond, Hirs[c]hbach, and Cafferkey * * *."
Accordingly, based upon the foregoing reasons, we overrule appellant's sole assignment of error and affirm the trial court's judgment.
 JUDGMENT ENTRY
It is ordered that the judgment be affirmed and that appellee recover of appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Adams County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J. : Concurs in Judgment Only, Evans, J.: Dissents with Dissenting Opinion.
  __________________________________ Peter B. Abele, Judge
1 On February 18, 1999, appellant filed a motion to strike a portion of appellee's brief. Appellant requests this court to strike appellee's argument that the trial court's judgment granting a directed verdict in favor of appellee may be upheld alternatively on the grounds that appellant failed to present any probative evidence of proximate cause. Because we believe that our disposition on the merits renders appellant's motion to strike moot, we decline to rule upon appellant's motion to strike.
2 We note that in Gallagher v. Cleveland Browns Football Co. (1996),74 Ohio St.3d 427, 659 N.E.2d 1232, the Ohio Supreme Court remarked that a Civ.R. 50 (A) motion ordinarily is an inappropriate method by which to resolve questions of law. The court noted that such questions generally should be resolved prior to trial. The court explained:
  [Civ.R. 50 (A)] obviously presupposes that any questions of law have been previously resolved, and is concerned with questions of fact that are to be submitted to the jury * * *. Inasmuch as the standard is concerned with what determination could be reached by reasonable minds based upon the evidence presented, [a Civ.R. 50 (A)] motion [is] not the proper way to resolve a question dependent upon a ruling by the trial court on a matter of law."
Id., 74 Ohio St.3d at 435, 659 N.E.2d at 1239.
While we recognize the Gallagher court's statement that a Civ.R. 50 motion is not the proper method to resolve a question of law, we note that in the case at bar, both appellee and appellant, in their respective summary judgment motions, had presented their arguments concerning appellee's duty to appellant. The trial court, however, did not resolve the issue. Thus, when trial began, appellee's duty had yet to be defined. Apparently, the trial court delayed ruling upon this question of law until it believed due consideration had been given.
3 Although not noted by either appellant or appellee, we recognize that a few cases have held that whether work is inherently dangerous is a question of fact to be submitted to the jury. See, generally, Warden v.Pennsylvania Rd. Co. (1931), 123 Ohio St. 304, 175 N.E. 207; Bohme, Inc.v. Sprint Internatl. Communications Corp. (1996), 115 Ohio App.3d 723,686 N.E.2d 300, discretionary appeal not allowed (1997), 78 Ohio St.3d 1442,676 N.E.2d 1187. We find these case inapposite. Moreover, we note that subsequent cases seem to address the question of whether work is inherently dangerous as a matter of law. See, e.g., Bond,72 Ohio St.3d at 336, 650 N.E.2d at 420 (finding, as a matter of law, that a construction site is an inherently dangerous setting).
4 In the case at bar, we note that the parties do not dispute that, at the time of appellant's injury, appellant was an employee of an independent contractor and that appellee was the employer of the independent contractor.
5 As used in R.C. 4101.11 and 4101.12, a "frequenter" includes an employee of an independent contractor. See, e.g., Eicher v. UnitedStates Steel Corp. (1987), 32 Ohio St.3d 248, 512 N.E.2d 1165, syllabus.
6 Schwarz held that "notice to the independent contractor of hazards within the employment area is notice to his employees, as such independent contractor has the duty to transmit such notice or warning to his individual employees." Id., 163 Ohio St. at 359,126 N.E.2d at 910. Thus, derived from the foregoing rule, if the independent contractor knew or should have known that a degree of danger surrounded the performance of the task, the independent contractor bears the burden of informing his employees of the danger. See, also, Eicher,32 Ohio St.3d at 250, 512 N.E.2d at 1168 (stating that the primary responsibility of protecting an independent contractor's employees rests with the independent contractor)
7 Eicher thus implies that if the independent contractor possesses actual or constructive knowledge of the condition, no liability will attach to the one engaging the independent contractor.
8 Although the cases refer to both "actual" and "active" participation, no apparent difference exists between the two terms. SeeBell v. DPL, Inc. (Aug. 31, 1999), Adams App. No. 98 CA 663, unreported, at n. 2.
9 Although we note that Bohme is not factually similar to the case at bar, we nonetheless find its discussion of inherently dangerous work enlightening.
10 We note that in Sopkovich, the plaintiffs, like appellant in the case at bar, had been painting pipes at an electric substation; yet, theSopkovich court did not find the plaintiffs' work inherently dangerous because they performed the work at a construction site. Instead, the court concluded that painting a partially de-energized substation, when the plaintiffs were aware of the risk of electrocution, constitutes inherently dangerous work.
11 Our holding in Wheeler, supra, illustrates the foregoing principle. In Wheeler, the plaintiff, an independent contractor, was engaged to remove and replace wires located on a pole jointly-owned by GTE. Prior to climbing the pole, the plaintiff followed established safety procedures to determine whether the pole was safe to climb. A red tag indicated that the pole was
To the extent that our Wheeler decision appears to conflict with the case at bar, we believe that Wheeler also tends to demonstrate active participation on GTE's part.
12 We note an additional reason to reject appellant's argument that footnote two of Hirschbach set forth a "definition" of what is not inherently dangerous work. If we were to accept appellant's argument that footnote two defines what is not an inherent danger, then one essentially could re-write the Hirschbach syllabus to read as follows:
    "One who engages the services of an independent contractor, and who actually participates in the job operation performed by such contractor and thereby fails to eliminate a hazard which is not a hazard inherent in the work to be performed, can be held responsible for the injury or death of an employee of the independent contractor.
To re-write the Hirschbach syllabus as above leads to an illogical result. If the hazard is not inherent, then no need for an actual participation analysis exists. Consequently, we can only conclude that the Hirschbach court never intended the Parsons quotation to be used as a definitive statement of what does not constitute an inherently dangerous task.